Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment of 12 April 2022, in which claims 1, 3, 4, 6-9 have been amended, and claims 2, 10-20 have been cancelled, is acknowledged.
Claims 1, 3-9 are pending in the instant application.
Claims 1, 3-9 are being examined herein.
Response to arguments of 12 April 2022
In view of Applicant’s amendment of 12 April 2022, all the objections and rejections to claims 2, 10-20 are herein withdrawn. Claims 2, 10-20 have been cancelled.
In view of Applicant’s amendment of 12 April 2022, the rejection to claims 1, 6, 7, 10, 11, 13 under 35 U.S.C. 102(a)(1) as being anticipated by European Society of Gynecology (ESG); and the rejection of claims 1, 6-11, 13 under 35 U.S.C. 102(a)(1) over European Society of Gynecology (ESG) and Nawarskas, are herein withdrawn. Claims 10, 11, 13 have been cancelled. Applicant has amended independent claim 1 to recite a dosage of celiprolol of at least 100 mg per day; Applicant has further added the limitation “and wherein the method does not result in neonatal hyperglycemia or intrauterine growth retardation” to claim 1. Modified rejections are made below, based on Applicant’s amendment of 12 April 2022.
Applicant’s arguments (Remarks of 12 April 2022, pages 5-8) against the rejection of claims 1-20 under AIA  35 U.S.C. 103 over European Society of Gynecology (ESG), in view of Nawarskas and Ong, have been carefully considered. On 12 April 2022, Applicant has amended independent claim 1 to recite a dosage of celiprolol of at least 100 mg per day; Applicant has further added the limitation “and wherein the method does not result in neonatal hyperglycemia or intrauterine growth retardation” to claim 1. Applicant argues (Remarks of 12 April 2022, pages 7-8) that, when considering Ong in its entirety, one of ordinary skill would not be motivated to combine the teachings of Ong with ESC and Nawarskas, because Ong teaches that adverse effects on the fetus were expected, leading to the exclusion of pregnant women from the BBEST study of Ong. Applicant argues (page 7, last paragraph) that it was not until the advent of the instant invention that administering celiprolol to a woman during pregnancy, or delivery or peripartum period, did not result in neonatal hypoglycemia or intrauterine growth retardation.
This argument is not found persuasive, because ESG, which is the closest prior art, clearly teaches a method of treating vascular Ehlers-Danlos syndrome vEDS in a woman during pregnancy comprising administering celiprolol to said woman patient. Ong is only used in the rejection for the teaching related to the dosage regimen of celiprolol to be administered to patients suffering from vEDS. Even though Ong excludes pregnant women from the BBEST study, ESG clearly teaches that pregnant women with vEDS are treated with celiprolol. One of ordinary skill in the art would have reasonably expected, based on the teachings of ESG, that administration of celiprolol to pregnant women results in therapeutic effect, namely treatment of vEDS in said patient population. Determining the therapeutically effective dose of a known drug in a known method of treatment is well within the skill of the artisan; further, a starting point for determining celiprolol dose is based on the teaching in Ong, where celiprolol 100 mg or 200 mg daily is effective to treat vEDS. 
With respect to the newly added claim limitation “wherein the method does not result in neonatal hypoglycemia or intrauterine growth retardation”, ESG is silent regarding intrauterine growth retardation, which satisfies the claim limitation. Further, administering the same drug, celiprolol, to the same patient population, women suffering from vEDS, as in the method taught by ESG, is expected to have the same effect. One of ordinary skill in the art would have titrated the dose of celiprolol so that therapeutic effect is achieved, with monitoring/minimizing the side effect/intrauterine growth retardation, because Ong teaches titration of the dose of celiprolol in vEDS patients in order to achieve therapeutic effect, and Ong also teaches downtitration in case of excessive response or intolerance (page 1477, left column, last two paragraphs).
For these reasons, the rejection of the claims under AIA  35 U.S.C. 103 over European Society of Gynecology (ESG), in view of Nawarskas and Ong, is herein maintained and a modified rejection is made below.
Applicant has set forth no arguments (page 8) against the rejections of the instant claims on the ground of nonstatutory obviousness-type double patenting over claims of co-pending U.S. Patent Applications No. 16/930,208 and 17/472,499. As a result, these rejections are maintained and are reproduced below.
Modified rejections are made below, based on Applicant’s amendment of 12 April 2022.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9 are rejected are rejected under AIA  35 U.S.C. 103 as obvious over European Society of Gynecology (ESG) et al. in ESC Guidelines on the management of cardiovascular diseases during pregnancy (European Heart Journal 2011, 32, 3147-3197, cited in IDS), in view of Nawarskas et al. (Cardiology in Review 2017, 25 (5), 247-253, cited in IDS) and Ong et al. (Lancet 2010, 376, 1476-1484, cited in IDS).
European Society of Gynecology (ESG) teaches (page 3167, left column, under 4.2.3) that during pregnancy women with Ehlers-Danlos syndrome may show increased bruising, hernias, and varicosities, and suffer rupture of large vessels or rupture of the uterus. ESG teaches (page 3167, right column, under 4.3) that celiprolol is recommended in women with Ehlers-Danlos syndrome type IV (also called vascular Ehlers-Danlos syndrome vEDS) during pregnancy because of the very high risk of aortic dissection and the benefit demonstrated in non-pregnant patients. 
Thus, ESG teaches a method of treating vascular Ehlers-Danlos syndrome vEDS in a woman during pregnancy comprising administering celiprolol to said woman patient, as in instant claim 1.
ESG is silent regarding intrauterine growth retardation in said patients treated with celiprolol, which satisfies the limitation of instant claim 1.
By teaching that celiprolol is recommended in pregnant women with vEDS because of the very high risk of aortic dissection in this patient population and the benefit demonstrated in non-pregnant patients, ESG implicitly teaches that celiprolol administered to pregnant women suffering from vEDS reduces the risk of aortic dissection, as in instant claims 6, 7.
Importantly, ESG cites Ong et al. (Lancet 2010, 376, 1476-1484, cited in IDS) in support of the statement related to the benefit demonstrated in non-pregnant patients.
ESG does not specifically teach the dosage regimen of celiprolol administered to pregnant women suffering from vEDS, as in the instant claims, or the frequency of administration, as in instant claim 5.
ESG does not specifically teach the effect of celiprolol administration on the risk of uterine rupture, as in instant claims 8, 9.
ESG does not specifically teach the effect of celiprolol administration on intrauterine growth, as in instant claim 1.

Nawarskas et al. (Cardiology in Review 2017, 25 (5), 247-253) teach (page 247, right column, first paragraph) that celiprolol is used to treat a rare connective tissue disorder – Ehlers-Danols syndrome, vascular type (vEDS), formerly known as EDS type IV. 
Nawarskas teaches that complications of vEDS include life threatening arterial dissections and ruptures, intestinal ruptures and uterine ruptures (page 247, right column, second paragraph). 
Nawarskas teaches (page 247, right column, second paragraph) that celiprolol was investigated as a preventive therapy for the life threatening risks, specifically arterial dissections and ruptures, as in instant claims 6, 7, and intestinal, as in instant claim 6, and uterine ruptures associated with vEDS, as in instant claims 8-9.
Nawarskas teaches (Table 2, under Major diagnostic criteria) uterine rupture during pregnancy among the major diagnostic criteria for vEDS.
Nawarskas teaches (page 248, right column, second paragraph) that in vitro studies indicate that the rate of diffusion across the human placenta is 3-4 times lower than that of comparative beta-blockers, with approx. 25 % plasma protein binding, which may translate into a lower risk of fetal complications with celiprolol. Thus, Nawarskas implicitly teaches that celiprolol may be administered to pregnant women, with the possibility of less complications than other beta-blockers.
Nawarskas teaches (page 252, right column, last paragraph) that the clinical use of celiprolol as a preventive measure for the life-threatening arterial dissections and ruptures and organ ruptures associated with vEDS has been suggested based on the agent’s capacity to reduce heart rate, mean pressure and pulsatile pressure, with celiprolol also being known to strengthen the arterial wall.
Nawarskas teaches that, given its good tolerability and efficacy in a controlled, randomized clinical trial in preventing catastrophic vascular events and solid organ ruptures, celiprolol is an agent with the ability to preemptively reduce the morbidity and mortality associated with vEDS.
Thus, based on the combined teachings of ESG and Nawarskas, administration of celiprolol to treat vEDS in pregnant women in the method taught by ESG is expected to result in reduction of life-threatening risks, specifically arterial dissections and ruptures (as in instant claims 6, 7) and intestinal (as in instant claim 6) and uterine ruptures (as in instant claims 8, 9) associated with vEDS, and in reduction of morbidity and mortality associated with vEDS.

Ong (Lancet 2010, 376, 1476-1484) teaches a method for treating Ehlers-Danlos syndrome in patients suffering from vEDS (most patients were women, with a ratio of 2/1 female/male, page 1479, left column, first paragraph), comprising administering to a patient in need thereof a 100 mg daily dose of celiprolol, as in instant claim 1, and increasing the daily dose to 200 mg/day, 300 mg/day and 400 mg per day (Figure 1), to arrive at the daily dosage in instant claims 3, 4. 
Importantly, Ong teaches (page 1477, left column, under Study design) that uptitration of celiprolol was postponed in case of excessive response or intolerance.
Ong teaches (page 1477, left column, first paragraph under study design) that celiprolol was administered twice daily, as in instant claim 5.
Ong teaches that vEDS patients treated with celiprolol demonstrated a reduction in arterial events 3-fold greater than untreated patients (Figures 3, 4).
While Ong teaches administration of celiprolol to women suffering from vEDS, Ong excludes pregnant women from the patient population (Exclusion criteria, page 1477, right column).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of ESG, Nawarskas and Ong to arrive at the instantly claimed invention. The person of ordinary skill in the art would have followed the ESG guidelines and would have administered celiprolol to a pregnant woman suffering from vEDS, and would have monitored arterial dissection/rupture and death due to such cardiovascular event(s), because ESG teaches that celiprolol is recommended in women with vEDS during pregnancy because of the very high risk of aortic dissection in this patient population and the benefit demonstrated in non-pregnant patients, and Ong teaches that, in non-pregnant patients, celiprolol demonstrated a reduction in arterial events 3-fold greater than in untreated patients. Thus, a person of ordinary skill in the art would have monitored arterial dissection/rupture and death due to such cardiovascular event(s) in pregnant women suffering from vEDS who are administered celiprolol, with the expectation that celiprolol reduces the risk of aortic dissection and death in said patients.
Further, the person of ordinary skill in the art would have followed the ESG guidelines and would have administered celiprolol to a pregnant woman suffering from vEDS, and would have monitored arterial dissections and uterine rupture in said patient, because Nawarskas teaches that celiprolol is a preventive therapy for the life-threatening risks, specifically arterial dissections and ruptures and intestinal and uterine ruptures associated with vEDS. Thus, a person of ordinary skill in the art would have monitored arterial dissection/rupture and uterine rupture in pregnant women suffering from vEDS who are administered celiprolol, with the expectation that celiprolol reduces the risk of aortic dissection and uterine rupture in said patients.
Furthermore, the person of ordinary skill in the art would have followed the ESG guidelines and would have administered celiprolol to a pregnant woman suffering from vEDS, and would have monitored intrauterine growth, because monitoring for intrauterine growth is routine in any method of treatment of pregnant women. 
The person of ordinary skill in the art would have administered celiprolol to a pregnant woman suffering from vEDS starting with the dose recommended by Ong in non-pregnant women, and would have continued administration without dose adjustment or would have adjusted the daily dose and frequency of administration, because determining the optimum dose/frequency of drug administration, in order to achieve maximum therapeutic effect, safely, is considered routine for the skilled artisan. 
As such, claims 1, 3-9 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-12, 18-25 of co-pending U.S. Patent Application No. 16/930,208 (published as US 2021/0000770, cited in PTO-892 of 14 October 2021). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 6-12, 18-25 of co-pending U.S. Patent Application No. 16/930,208 render obvious the instant claims.
Claims 6-12, 18-25 of co-pending U.S. Patent Application No. 16/930,208 are drawn to a method for treating vascular Ehlers-Danlos syndrome, comprising administering to a patient in need thereof an initial daily dose of about 91.25 mg celiprolol, or 100 mg celiprolol hydrochloride (claim 18) for about 1 month, followed by administering to the patient a second daily dose of about 182.5 mg celiprolol, or 200 mg celiprolol hydrochloride (claim 18) for about 1 month, followed by administering to the patient a third daily dose of about 273.75 mg celiprolol, or 300 mg celiprolol hydrochloride for about 1 month, followed by administering to the patient a daily dose of about 365 mg celiprolol, or 400 mg celiprolol hydrochloride (claim 18). 
The instant claims are drawn to a method for treating vascular Ehlers-Danlos syndrome in a woman during pregnancy, during delivery, or during the peripartum period, the method comprising administering celiprolol at a dosage of at least 100 mg per day, or a pharmaceutically acceptable salt thereof, to the woman during pregnancy, during delivery, or during the peripartum period, thereby treating vascular Ehlers-Danlos syndrome in the woman; claim 4 recites 200 mg to 400 mg per day celiprolol or salt thereof; claim 3 recites 200 mg to 600 mg per day celiprolol or salt thereof. 
The patient population in claims 6-12, 18-25 of co-pending U.S. Patent Application No. 16/930,208 encompasses any patient suffering from vascular Ehlers-Danlos syndrome, including pregnant women; further, the daily dose of celiprolol hydrochloride administered is encompassed by the instant range.
As such, claims 6-12, 18-25 of co-pending U.S. Patent Application No. 16/930,208 render obvious the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of co-pending U.S. Patent Application No. 17/472,499 (cited in PTO-892 of 14 October 2021). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-28 of co-pending U.S. Patent Application No. 17/472,499 render obvious the instant claims.
Claims 1-28 of co-pending U.S. Patent Application No. 17/472,499 are drawn to a method for treating vascular Ehlers-Danlos syndrome, comprising administering to a patient in need thereof a 80 to 100 mg daily dose of celiprolol, or an equivalent amount of a pharmaceutically acceptable salt thereof, and increasing the daily dose to 360 to 440 mg within six months. 
The instant claims are drawn to a method for treating vascular Ehlers-Danlos syndrome in a woman during pregnancy, during delivery, or during the peripartum period, the method comprising administering celiprolol at a dosage of at least 100 mg per day, or a pharmaceutically acceptable salt thereof, to the woman during pregnancy, during delivery, or during the peripartum period, thereby treating vascular Ehlers-Danlos syndrome in the woman. 
The patient population in claims 1-28 of co-pending U.S. Patent Application No. 17/472,499 encompasses any patient suffering from vascular Ehlers-Danlos syndrome, including pregnant women; further, the dose administered overlaps with/is within the instant range.
As such, claims 1-28 of co-pending U.S. Patent Application No. 17/472,499 render obvious the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	Claims 1, 3-9 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627